VOTO DISIDENTE DEL
JUEZ DE APELACIONES SR. ORTIZ CARRION
97 DTA 139
San Juan, Puerto Rico, a 11 de junio de 1997
Respetuosamente disiento de la sentencia suscrita por la mayoría de los jueces que constituyen este Panel. El Artículo 622 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 2127, establece claramente que un testamento otorgado con violencia, dolo o fraude será nulo. Con ello el Código crea acción de nulidad testamentaria, sin embargo no fija el plazo dentro del cual puede ejercerse, ni establece claramente cuándo surge la causa de acción para impugnar la validez de un testamento o quien pueda ejercerla. Cf. Arroyo v. Fernández, 68 D.P.R. 514 (1948); Quiñones v. Escalera, 99 D.P.R. 962, 967 (1971).
Tal como indica la elaborada sentencia suscrita por la mayoría de los jueces que constituyen este Panel, la doctrina moderna establece que en vida del testador, el testamento no puede ser impugnado por ninguna otra persona, ya que mientras viva el testador nadie tiene derechos adquiridos sobre las disposiciones de carácter voluntario contenidas en su testamento. Por consiguiente, mientras viva el testador, ninguna otra persona está legitimada para impugnar su testamento, pues el único interés tutelado por el derecho es el del propio causante, que esté facultado para lograr que su testamento contenga su última voluntad. Para ello, tiene capacidad para dejar su testamento sin efecto mediante revocación, cambio o modificación. Por esta razón, por lo general, esta capacidad hace innecesario que se hable de una acción de impugnación por parte del propio testador, ya que el testador tiene la alternativa de dejar su testamento sin efecto, en caso que sea nulo, lo cual constituye una vía más práctica y expedita que la impugnación. José Puig Brutau, Fundamentos de Derecho Civil, T. V, Vol. II, 2da. Ed., Barcelona, 1977, pág. 196; Lacruz Berdejo y Sancho Rebullida, Derecho de Sucesiones, Vol. I, Barcelona, 1971, pág. 532; Efraín González Tejera, Derecho Sucesorio Puertorriqueño, Vol. II, San Juan, 1983, pág. 290.
Sin embargo, algunos tratadistas han planteado acertadamente que cuando el testador está judicialmente incapacitado, y su tutor estimase que éste fue coaccionado a testar mediante la violencia la intimidación o el dolo, a este no debe negársele el derecho a impugnar el testamento, ya que en esa circunstancia el testador carece de capacidad para revocarlo, cambiarlo o modificarlo en vida. En tales casos, el tutor debe estar legitimado para impugnar la validez del testamento, puesto que al testador no le sería posible hacerlo. Sobre esto, véase Lacruz, J.L. Anotaciones al Derecho Sucesorio, de J. Binder, Barcelona, 1953, págs. 86-87 y 90, según citados por Francisco Javier Sánchez Calero en Comentarios al Código Civil y Compilaciones Forales, Dirigidos por Manuel Albaladejo, T. IX, Vol. 1-A, Edersa, 1990 pág. 195.
De este modo, si doña Cándida Herminia Sotomayor Flores estuviese incapacitada, el tribunal tiene autoridad para así decretarlo a instancia de familiares y nombrarle un tutor quien, de estimarlo procedente, estaría legitimado para solicitar el amparo de la autoridad judicial, con el fin de proteger su verdadera voluntad mediante una acción de impugnación de testamento.
Ante tal estado de derecho, en el caso de autos el tribunal recurrido no debió desestimar la demanda presentada por el aquí peticionario, ya que sus alegaciones son susceptibles de ser enmendadas, con el fin de solicitar que se decrete la incapacidad de la testadora y se le nombre un tutor, si así lo interesaran los demandantes y procediese en derecho. Máxime, cuando de los autos surge que en la contestación a la demanda, los demandados-recurridos incluyeron una reconvención en la cual solicitan, entre otros remedios, que el tribunal le nombre un defensor judicial a doña Cándida Herminia Sotomayor Flores, en vista de las alegaciones del demandante sobre su alegada *287falta de capacidad mental.
Por otro lado, debemos apuntar que en la sentencia cuya revisión se solicita, el tribunal a quo dispuso la desestimación de la demanda, pero no dispuso nada respecto a la reconvención instada por los demandados, por lo que este caso no se debe tratar como una apelación, sino como una petición de certiorari.
Por los fundamentos expuestos, respetuosamente disiento de la mayoría de los jueces que constituyen el Panel, y hubiera expedido un auto de Certiorari, para dejar sin efecto la sentencia parcial recurrida y devolver el caso para que se le brinde la oportunidad a los peticionarios para que enmienden su demanda si así lo interesan y para que continúen los procedimientos relacionados con lo planteado en la reconvención, de manera consistente con lo que aquí se señala.
RAFAEL ORTIZ CARRION
Juez de Apelaciones